

                                    Exhibit 10.18




ACKNOWLEDGEMENT AND WAIVER
WILLIAM W. HARVEY, JR.


This Acknowledgment and Waiver, dated as of December 21, 2017, relates to the
Employment Agreement by and between Northwest Bank (“Bank”) and Northwest
Bancshares, Inc., (“Company”) and William J. Harvey, Jr. (“Executive”) dated
March 4, 2015 (“Agreement”).


WHEREAS, Section 4(a)(ii)(B) of the Agreement provides that Executive is
entitled to terminate his employment for “Good Reason” as a result of a change
in Executive’s function, duties, or responsibilities, which change would cause
the Executive’s position to become one of lesser responsibility, importance, or
scope from the position described in Section 1 of the Agreement; and


WHEREAS, terms and conditions of the Agreement may be waived by the written
agreement of the parties pursuant to Section 13 of the Agreement; and


WHEREAS, the Company and the Bank have established a new executive position of
President and Chief Operating Officer and have hired Ronald J. Seiffert as their
new President and Chief Operating Officer; and


WHEREAS, as the result of the establishment of a new President and Chief
Operating Officer position and the hiring of Mr. Seiffert to fill that position,
it is expected that Mr. Seiffert will be assigned some of duties currently
exercised by Executive; and


WHEREAS, the Company, the Bank and Executive have discussed the establishment of
the new position of President and Chief Operating Officer of the Company and the
Bank and the proposed assignment of duties to such newly established position,
and wish to memorialize their agreement and understanding that establishment of
such position and the assignment of duties to Mr. Seiffert as the President and
Chief Operating Officer (or to any other person succeeding to such position)
does not cause Executive’s position to become one of lesser responsibility,
importance, or scope from Executive’s position as described in Section 1 of the
Agreement, and therefore Executive is not entitled to terminate his employment
for Good Reason under Section 4(a)(ii)(B) of the Agreement; and


WHEREAS, in the alternative, if the duties assigned to the office of President
and Chief Operating Officer could be construed as causing Executive’s position
to become one of lesser responsibility, importance, or scope from Executive’s
position as described in Section 1 of the Agreement, Executive hereby waives any
right to terminate the Agreement pursuant to Section 4(a)(ii)(B) of the
Agreement as the result of the establishment of the position of President and
Chief Operating Officer and the assignment of duties attendant to such position.


NOW THEREFORE, each of the Company, the Bank and Executive hereby agree that the
establishment of the new position of President and Chief Operating Officer of
the Company and the Bank and the proposed assignment of duties to such newly
established position does not cause Executive’s position to become one of lesser
responsibility, importance, or scope from Executive’s position as described in
Section 1 of the Agreement.


FURTHER, if the duties assigned to the office of President and Chief Operating
Officer could be construed as causing Executive’s position to become one of
lesser responsibility, importance, or scope from Executive’s position as
described in Section 1 of the Agreement, Executive hereby waives any right to
terminate the Agreement pursuant to Section 4(a)(ii)(B) of the Agreement as the
result of the establishment of the position of President and Chief Operating
Officer and the assignment of duties attendant to such position, with this
Acknowledgment and Waiver constituting a continuing waiver as to the executive
position of President and Chief Operating Officer (it being understood that such
waiver does not apply to the assignment of any duties customarily related to the
position of chief financial officer in an organization that maintains a chief
financial officer and a chief operating officer).


IN WITNESS WHEREOF, the Bank, the Company and the Executive have signed this
Acknowledgment and Waiver as of the date first written above.




--------------------------------------------------------------------------------




 
 
NORTHWEST BANK
 
 
 
Date: December 21, 2017
By:
/s/ William J. Wagner
 
 
William J. Wagner, Chief Executive Officer
 
 
 
 
 
NORTHWEST BANCSHARES, INC.
 
 
 
Date: December 21, 2017
By:
/s/ William J. Wagner
 
 
William J. Wagner, Chief Executive Officer
 
 
 
 
 
EXECUTIVE
 
 
 
Date: December 21, 2017
By:
/s/ William W. Harvey, Jr.
 
 
William W. Harvey, Jr.
 
 
 





